By the Court.
We cannot receive the parol evidence which has been offered, consistently with our duty, whatever may be our own personal feelings as men. The case is perfectly clear at law, however hard it may bear on the infant, James Sproat. Private inconvenience must give way to the safety and security which must be the result of general principles, long settled and sanctified. We have no hesitation in saying that the plaintiff is entitled to a verdict. A case presented itself to us during the last vacation, which afforded us the occasion of considering this subject fully. Having discharged our office as judges, we cannot, as men, avoid strongly recommending to the lessor of the plaintiff, to carry the real intentions of his grand-mother into full execution.
The jurors subscribed a strong recommendation to captain John Sword, to the same effect, at the bar, and immediately gave a verdict for the plaintiff.